internal_revenue_service number release date index numbers ---------------------- ------------------------------------------------------ ----------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-111104-14 date date parent ----------------------------------------------------------------------------------------------------- -------------------------- legend state -------------- a b c d e ------------------------------------ ------------------------------------------------------- ----------------------------------------------------------------------- ------------------------- -------------------------------- dre1 ---------------------------------------------------------- dre2 -------------------------- dre3 ----------------------------------------------------------------------- llc1 ---------------------------------------------- llc2 ------------------------------------------------------------ date -------------------------- date -------------------------- plr-111104-14 a b c d e f -------- -------- -------- ------ ---- -------- dear -------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of parent by parent’s authorized representatives requesting rulings under sec_732 of the internal_revenue_code code facts parent is a publicly traded state corporation and the common parent of an affiliated_group_of_corporations that files a u s consolidated federal_income_tax return parent consolidated_group the structure of the parent consolidated_group as it pertains to the entities relevant for purposes of this ruling_request is as follows - parent indirectly owns all of the membership interests in a a state limited_liability_company that is classified as an association_taxable_as_a_corporation for federal tax purposes - parent also wholly owns dre1 a state limited_liability_company that is classified as a disregarded_entity for federal tax purposes - dre1 holds all the outstanding_stock of b a state corporation - b directly owns all the outstanding_stock in each of c a state corporation and d a state corporation - d directly owns all of the membership interests in e a state limited_liability_company that is classified as an association_taxable_as_a_corporation for federal tax purposes plr-111104-14 - b c and e directly own a b and c of the membership interests respectively in llc1 a state limited_liability_company that is classified as a partnership for federal tax purposes - collectively b c and e own of llc1 - a b and llc1 directly own d e and f of the membership interests respectively in llc2 a state limited_liability_company that is classified as a partnership for federal tax purposes and - collectively a b and llc1 own of llc2 some of the trade_or_business assets contributed to llc1 and llc2 by their initial partners had a fair_market_value different from their partners’ adjusted tax basis in the assets at the time of contribution sec_704 property the partnership agreements of llc1 and llc2 provide that each partnership will liquidate in accordance with each partner’s positive capital_account on date b c and e amended llc1’s partnership_agreement to provide that in the event of a deemed or actual liquidation of each partnership each partner is entitled to receive f irst any remaining assets of the company that such member contributed or as a successor_in_interest is considered to have contributed consistent with sec_1_704-3 of the treasury regulations to the company as a capital_contribution member directly contributed assets and any remaining assets that are treated as substituted_basis_property under sec_1_704-3 of the treasury regulations as a result of having been received by the company in an exchange or series of exchanges in which no gain_or_loss was recognized or any installment note received by the company in exchange for any of the foregoing property as provided in sec_1_704-3 of the treasury regulations substituted_basis assets together with the member directly contributed assets the member contributed assets in each case prioritizing that portion of member contributed assets that constitute property subject_to sec_704 of the internal_revenue_code_of_1986 as amended at the time of such distribution before other member contributed assets to the extent of any amounts due to such member with respect to the interests held by such member and s econd any remaining assets of the company that are not member contributed assets to the extent of any remaining amounts due to such member in respect of the interests held by such member on date a b and llc1 amended llc2’s partnership_agreement to include a similar provision plr-111104-14 proposed transactions pursuant to a plan to simplify the organizational structure of the parent consolidated_group the following transactions are planned to be executed llc2 will elect to be treated as an association_taxable_as_a_corporation for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations the llc2 incorporation as a result of this election llc2 will be treated for federal tax purposes as contributing all of its assets and liabilities to a new corporation newco in exchange for stock in newco and then distributing the stock to its partners in liquidation of their membership interests on the same day following the llc2 incorporation i d will convert into a state limited_liability_company as converted dre2 and as a result will become classified as a disregarded_entity for federal tax purposes and e will merge with and into dre2 ii simultaneously with the merger of e with and into dre2 c will convert into a state limited_liability_company as converted dre3 and as a result will become classified as a disregarded_entity for federal tax purposes iii as a consequence of steps i and ii llc1 will be wholly owned by b and as a result will become classified as a disregarded_entity for federal tax purposes the llc1 termination representations - the fair market values of the assets of llc1 and llc2 respectively will exceed the amount of their respective liabilities at the time of the llc2 incorporation and the llc1 termination - llc2 has had a valid sec_754 election in effect since its formation - at the time of the llc2 incorporation and the llc1 termination parent a b c d and e will be members of the same affiliated_group under sec_1504 - immediately following the llc1 termination for purposes of sec_732 a and b will be treated as owning at least percent of the total voting power and total value of the stock of newco under sec_1504 plr-111104-14 - at the time of the llc2 incorporation the aggregate outside_basis of the partners’ interests in llc2 will be equal to the aggregate inside_basis of llc2’s assets taking into account the partners’ relative sec_743 adjustments if any - at the time of the llc1 termination the aggregate outside_basis of the partners’ interests in llc1 will be equal to the aggregate inside_basis of llc1’s assets taking into account the partners’ relative sec_743 adjustments if any - the deemed contribution by llc2 of all its assets and liabilities to newco in exchange for stock in newco in the llc2 incorporation will qualify as an exchange under sec_351 in which there will be no boot received and no gain_or_loss recognized - sec_362 will not apply to the deemed contribution by llc2 of all its assets and liabilities to newco because the aggregate basis of the assets deemed contributed to newco will be less than their fair_market_value at the time of the llc2 incorporation in any event llc2 and newco will make a protective sec_362 election as permitted and in the manner prescribed by sec_1_362-4 of the income_tax regulations to reduce the basis of the newco stock deemed received by llc2 in lieu of reducing the basis of the property deemed contributed to newco in the llc2 incorporation if it were determined to be subject_to sec_362 - the conversion of c into a state limited_liability_company and as a result its classification as an entity that is disregarded as an entity separate from b taken together with parent’s contribution of all its c stock to b on date is intended to qualify as a tax-free reorganization under sec_368 - the conversion of d into a state limited_liability_company and as a result its classification as an entity that is disregarded as an entity separate from b taken together with parent’s contribution of all its d stock to b on date is intended to qualify as a tax-free reorganization under sec_368 - taken together with the steps contemplated to be a tax-free reorganization of d described above the merger of e with and into dre2 is intended to qualify as a tax-free reorganization under sec_368 and - at the time of the llc2 incorporation and the llc1 termination each partner’s relative positive capital_account will equal or exceed the value of that partner’s member contributed assets that constitute sec_704 property at the time of such incorporations and each partner in llc1 and llc2 will receive all its member contributed assets that constitute sec_704 property upon the liquidation of llc1 and llc2 under the liquidation provisions in llc1’s and llc2’s partnership agreements plr-111104-14 parent requests the following rulings rulings requested sec_732 does not apply to the distribution of newco stock to the corporate partners of llc2 in the liquidation of llc2 that is deemed to occur as a result of the llc2 incorporation sec_732 does not apply to the distribution of newco stock to the corporate partners of llc1 in the liquidation of llc1 that is deemed to occur as a result of the llc1 termination ruling_request law and analysis sec_301_7701-3 provides that if an eligible_entity classified as a partnership elects under sec_301_7701-3 to be classified as an association the entity will be treated as contributing all of its assets and liabilities to the association in exchange for stock in the association and immediately thereafter the partnership liquidates by distributing the stock of the association to its partners sec_351 provides that no gain_or_loss is recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in the corporation and immediately_after_the_exchange the person or persons are in control as defined in sec_368 of the corporation sec_358 provides in part that in the case of an exchange to which sec_351 applies the basis of the property permitted to be received under sec_351 without the recognition of gain_or_loss is the same as that of the property exchanged decreased by the fair_market_value of any other_property except money received by the taxpayer decreased by any liabilities assumed by the corporation and increased by the amount of gain to the taxpayer which was recognized on the exchange sec_1_704-3 provides that if a partnership disposes of sec_704 property in a nonrecognition_transaction the substituted_basis_property is treated as sec_704 property with the same amount of built-in_gain or loss as the sec_704 property disposed of by the partnership the allocation method for the substituted_basis_property must be consistent with the allocation method chosen for the original property if a partnership transfers an item of sec_704 property together with other_property to a corporation under sec_351 in order to preserve that item’s built-in_gain or loss the basis in the stock received in exchange for the sec_704 property plr-111104-14 is determined as if each item of sec_704 property had been the only property transferred to the corporation by the partnership sec_732 provides that the basis_of_property other than money distributed by a partnership in liquidation of the partner’s interest is an amount equal to the adjusted_basis of the partner’s interest in the partnership reduced by any money distributed in the same transaction sec_732 provides that if a a corporation corporate_partner receives a distribution from a partnership of stock in another corporation distributed corporation b the corporate_partner has control of the distributed corporation immediately after the distribution or at any time thereafter and c the partnership’s adjusted_basis in the stock immediately before the distribution exceeded the corporate partner’s adjusted_basis in the stock immediately after the distribution then an amount equal to the excess shall be applied to reduce in accordance with sec_732 the basis_of_property held by the distributed corporation at such time or if the corporate_partner does not control the distributed corporation at such time at the time the corporate_partner first has control when llc2 elects under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation for federal tax purposes llc2 will be treated as contributing all of its assets and liabilities to newco in exchange for newco stock generally the basis llc2 would take in the newco stock would be equal to llc2’s aggregate basis in the transferred properties reduced by any liabilities assumed by newco sec_1 a i provides a special rule when a partnership transfers sec_704 property to a corporation under that section llc2’s sec_351 exchange includes two separate exchanges in the first exchange llc2 is treated as contributing each item of sec_704 property to newco in exchange for substituted_basis_property that is treated as sec_704 property with the same amount of built-in_gain or loss as the sec_704 property this exchange preserves the built-in_gain or loss attributable to llc2’s sec_704 property with respect to a b and llc1 in the second exchange llc2 is treated as exchanging property other than sec_704 property for newco stock after these exchanges llc2 will be treated as distributing the newco stock to a b and llc1 in liquidation of their interests in llc2 under llc2’s partnership_agreement as amended on date a b and llc1 will be treated as first receiving substituted_basis_property that reflects the sec_704 property that they or their predecessors had contributed to llc2 and if necessary other portions of newco stock that contain no sec_704 characteristics of any partner taking into account any sec_743 adjustments the basis that a b and llc1 will each take in the distributed newco stock after the llc2 incorporation should equal a b and llc1’s outside_basis in each of their partnership interests in llc2 before the llc2 incorporation ruling_request plr-111104-14 in revrul_84_111 1984_2_cb_88 situation the partners of z transferred their partnership interests in z to newly-formed corporation t in exchange for all the outstanding_stock of t z then terminates under sec_708 as a result of being wholly owned by t and all of z’s assets and liabilities became assets and liabilities of t the steps taken by z and the partners of z were part of a plan to transfer the partnership operations to a corporation organized for valid business reasons in exchange for its stock and were not devices to avoid or evade recognition of gain t’s basis for the assets received in the transaction equals the basis of the partners in their partnership interests allocated in accordance with sec_732 in revrul_99_6 1999_1_cb_432 situation a and b are equal partners in the ab partnership a sold a’s entire_interest in the ab partnership to b b’s purchase of a’s interest in the ab partnership resulted in a termination of the partnership under sec_708 for purposes of determining the tax treatment to b ab partnership is deemed to make a liquidating_distribution of all of its assets equally to a and b and following this distribution b is treated as acquiring the assets deemed to have been distributed to a in liquidation of a’s partnership_interest as a result b holds all of the assets formerly held by the ab partnership the llc1 termination results in the termination of llc1 under sec_708 because its membership is reduced to one member b applying the principles of revrul_84_111 situation and revrul_99_6 situation from b’s perspective the following is deemed to occur llc1 is deemed to make a liquidating_distribution of all of its assets to b c and e under llc1’s partnership_agreement as amended on date b c and e will first receive any sec_704 property and substituted_basis_property that reflects the sec_704 property that they or their predecessors had contributed to llc1 and if necessary other non- sec_704 property as a result b c and e will receive newco stock that has the same built-in_gain or loss as the sec_704 property that they or their predecessors contributed to llc1 taking into account any sec_743 adjustments the basis that b c and e will each take in the distributed newco stock after the llc1 termination should equal b c and e’s outside_basis in each of their partnership interests in llc1 before the llc1 termination following this distribution b is treated as acquiring the assets deemed to have been distributed to c and e in liquidation of c and e’s partnership interests conclusion based on the facts submitted and representations made we conclude that sec_732 does not apply to the deemed_distribution of newco stock to the corporate partners of llc2 in the llc2 incorporation nor to the deemed_distribution of newco stock to the corporate partners of llc1 in the llc1 termination because the requirement of sec_732 is not met plr-111104-14 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of the transactions above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects from any transaction that the above rulings do not specifically cover this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely holly porter chief branch office of the associate chief_counsel passthrough special industries enclosures copy of this letter copy for sec_6110 purposes
